Case: 14-60903      Document: 00513824290         Page: 1    Date Filed: 01/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 14-60903
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                           January 6, 2017
                                                                              Lyle W. Cayce
IRFAN AHMED,                                                                       Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 993 358


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Irfan Ahmed, a native and citizen of Pakistan, petitions for review of a
decision of the Board of Immigration Appeals (BIA), which upheld an order of
an Immigration Judge (IJ) denying his application for adjustment of status and
ordering him removed from the United States. The IJ found that Ahmed was
deportable and that he could not adjust his status because his prior assault
convictions under Texas Penal Code § 22.01(a)(1) were for crimes involving


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60903    Document: 00513824290    Page: 2    Date Filed: 01/06/2017


                                No. 14-60903

moral     turpitude   that   made   him    inadmissible     under    8    U.S.C.
§ 1182(a)(2)(A)(i)(I). Because § 22.01(a)(1) proscribes some forms of assault
that are not morally turpitudinous, the denial of Ahmed’s adjustment
application rested on the modified categorical approach, which the IJ and BIA
used to narrow his prior convictions by reference to state court documents in
accordance with Esparza-Rodriguez v. Holder, 699 F.3d 821, 824-26 (5th Cir.
2012).
        In Gomez-Perez v. Lynch, 829 F.3d 323, 328 n.5 (5th Cir. 2016), we
recently held that to the extent Esparza-Rodriguez treated § 22.01(a)(1) as
divisible and thus amenable to modified categorical analysis, it has been
overruled by Mathis v. United States, 136 S. Ct. 2243 (2016). The parties now
agree that remand is warranted. Accordingly, we GRANT the petition for
review, VACATE the decision of the BIA, and REMAND the case for further
consideration of Ahmed’s application for adjustment of status.




                                      2